Exhibit 10.2

 

KATE SPADE & COMPANY [      ] PERFORMANCE SHARE UNIT AWARD -- NOTICE OF GRANT:

 

PARTICIPANT NAME:

 

PARTICIPANT ID:

 

GRANT DATE:

 

NUMBER OF UNITS (TARGET):

(subject to adjustment under Section 3.7(b) of the Equity Plan and Section 4
below)

 

We are pleased to inform you that, pursuant to the Company’s 2013 Stock
Incentive Plan, the Compensation Committee of the Board of Directors of Kate
Spade & Company has authorized the grant of an award of performance share units
to you, subject to the terms and conditions set forth in the attached Grant
Certificate.

 

*              *             *

 

[      ] PERFORMANCE SHARE UNIT AWARD GRANT CERTIFICATE

 

This Grant Certificate (the “Grant Certificate”) is made as of the Grant Date
set forth in the attached Notice of Grant (the “Grant Date”), by and between
Kate Spade & Company (the “Company”) and the employee named in the attached
Notice of Grant (the “Participant”).

 

The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (“Board”) has approved the grant of the award described herein (this
“Award”) to the Participant under the Company’s 2013 Stock Incentive Plan (the
“Equity Plan”).  Any term that is capitalized but not defined herein shall have
the meaning given to such term in the Equity Plan.

 

1.         [      ] Performance Share Unit Award.  This Award consists of a
number of performance share units (the “Performance Shares”) set forth in the
Notice of Grant (such number of Performance Shares, the “Target Performance
Shares”).

 

2.         Threshold Section 162(m) Goal.

 

(a)        No part of this Award shall vest and no amount shall be paid (or
shares delivered) in respect of this Award unless and until the Committee
certifies that the Company has achieved an adjusted operating income for the
[      ] fiscal year of $[      ] (the “162(m) Goal”).  If the 162(m) Goal is
not achieved during the [      ] fiscal year, the Award shall be immediately
cancelled and the Participant shall have no further rights with respect to the
Award.  “Adjusted operating income” has the meaning as defined for purposes of
the Kate Spade & Company 162(m) Annual Incentive Plan for annual incentive
awards for the [      ] fiscal year (as set forth in the resolutions of the
Committee authorizing the grant of such awards).  This Section 2 is subject to
the limited exceptions set forth in Section 6.

 

1

--------------------------------------------------------------------------------


 

(b)        Once the Committee certifies that the 162(m) Goal has been achieved,
the Participant’s entitlement to payment in respect of the Award shall be
determined in accordance with the terms of this Grant Certificate.  In no event
shall the Participant receive payment in respect of the Award in an amount that
exceeds the maximum amount payable per person under the Equity Plan.

 

3.         Vesting.

 

(a)        The “Performance Period” shall be the period beginning on the first
day of the Company’s [      ] fiscal year and ending on the last day of the
Company’s [      ] fiscal year.

 

(b)        The number of Performance Shares that shall vest and become earned
(the “Earned Performance Shares”) shall be determined as follows:

 

(1)        Subject to the TSR Modifier below, 60% of the Performance Shares
shall vest and become Earned Performance Shares based on the Cumulative Adjusted
EBITDA for the Performance Period as set forth below:

 

If the Company Cumulative Adjusted
EBITDA over the
Performance Period is:

 

Then the Percentage of Target Performance
Shares (times 60%) that become
Earned Performance Shares
Subject to the TSR Modifier is:*

Equal to or greater than $[ ] million

 

160% (maximum)

$ [ ] million

 

100%

$ [ ] million

 

75%

$ [ ]million

 

60%

Less than $[ ] million

 

0%

 

* Except as noted in the table, to the extent that the Company Cumulative
Adjusted EBITDA is between two of the listed performance levels, the percentage
of the Target Performance Shares that, subject to the TSR Modifier, shall vest
and become Earned Performance Shares shall be determined by the use of
straight-line interpolation.

 

(2)        Subject to the TSR Modifier below, 40% of the Performance Shares
shall vest and become Earned Performance Shares based on the Average Cumulative
Adjusted EBITDA Margin Percentage for the Performance Period as set forth below:

 

If the Company Average Cumulative
Adjusted EBITDA Margin Percentage over
the Performance Period is:

 

Then the Percentage of Target Performance
Shares (times 40%) that become
Earned Performance Shares
Subject to the TSR Modifier is:*

Equal to or greater than [ ]%

 

160% (maximum)

[ ]%

 

100%

[ ]%

 

75%

[ ]%

 

60%

Less than [ ]%

 

0%

 

* Except as noted in the table, to the extent that the Company Average
Cumulative Adjusted EBITDA Margin Percentage is between two of the listed
performance levels, the percentage of

 

2

--------------------------------------------------------------------------------


 

the Target Performance Shares that, subject to the TSR Modifier, shall vest and
become Earned Performance Shares shall be determined by the use of straight-line
interpolation.

 

(3)        The total number of Earned Performance Shares shall equal the sum of
the Performance Shares determined pursuant to Sections 3(b)(1) and 3(b)(2) above
multiplied by a percentage (the “TSR Modifier”) determined based on the Company
TSR as compared to the TSR of the companies in the S&P MidCap 400 on the first
day of the Performance Period as set forth in the table below.  To determine the
multiplier, such S&P MidCap 400 companies and the Company shall be listed in
order of ascending TSR.  For example, the company with the lowest TSR shall be
ranked 1, and the company with the highest TSR shall be ranked 400.

 

If the Company TSR over the Performance Period is
(ranking in S&P MidCap 400 list described above):

 

Then the TSR Modifier
is:

 

301 or greater

 

125%

 

Between 101 and 300

 

100%

 

100 or less

 

67%

 

 

(c)        The number of Earned Performance Shares shall be determined by the
Committee within 60 days following the end of the Performance Period.  The date
the Committee determines the number of Earned Performance Shares is the “Vesting
Date,” except as otherwise provided under Section 6.

 

(d)        The following terms have the meanings indicated below:

 

(1)        “Average Price” for any day means the average official closing price
per share over the 40-consecutive-trading days ending with and including that
day (or, if there is no official closing price on that day, the last trading day
before that day).

 

(2)        “Cause” and “Good Reason” have the meanings provided in the Executive
Severance Agreement between the Participant and the Company (as it may be
amended, replaced or supplemented in accordance with its terms); provided that
if there is no Executive Severance Agreement between the Participant and the
Company, then Cause shall mean:

 

(A)       the Participant’s willful and intentional repeated failure or refusal,
continuing after notice that specifically identifies the breach(es) complained
of, to perform substantially his or her material duties, responsibilities and
obligations (other than a failure resulting from the Participant’s incapacity
due to physical or mental illness or other reasons beyond the control of the
Participant), and which failure or refusal results in demonstrable direct and
material injury to the Company or any of its affiliates;

 

(B)       any willful or intentional act or failure to act involving fraud,
misrepresentation, theft, embezzlement, dishonesty or moral turpitude
(collectively, “Fraud”) which results in demonstrable direct and material injury
to the Company or any of its respective affiliates;

 

(C)       the Participant’s conviction of (or a plea of nolo contendere to) an
offense which is a felony in the jurisdiction involved or which is a misdemeanor
in the jurisdiction involved but which involves Fraud; or

 

3

--------------------------------------------------------------------------------


 

(D)       the Participant’s material breach of a written policy of the Company
or the rules of any governmental or regulatory body applicable to the Company.

 

For purposes of this definition, no act, or failure to act, on the Participant’s
part shall be deemed “willful” or “intentional” unless done, or omitted to be
done, by the Participant without reasonable belief that the Participant’s action
or omission was in the best interests of the Company.

 

and “Good Reason” shall mean the occurrence of one or more of the following
events:

 

(E)       the Participant experiences a material diminution in duties or
responsibilities, without the Participant’s consent (provided that a change in
reporting structure shall not be deemed a diminution in duties or
responsibilities);

 

(F)        the Company moves the Participant’s work location or its principal
offices by more than 100 miles (provided that such move increases the
Participant’s commuting distance by more than 100 miles);

 

(G)       a material reduction in the Participant’s base salary; or

 

(H)       a material breach by the Company of any of its material obligations
under any employment agreement between the Participant and the Company then in
effect;

 

provided, however, that no event or condition shall constitute Good Reason
unless (x) the Participant gives the Company a written notice of termination for
Good Reason no fewer than 30 days prior to the date of termination and not more
than 90 days after the initial existence of the condition giving rise to Good
Reason, and (y) the grounds for termination (if susceptible to correction) are
not corrected by the Company within 30 days of its receipt of such notice.

 

(3)        “Company TSR” means the Company’s TSR for the Performance Period.

 

(4)        “Average Cumulative Adjusted EBITDA Margin Percentage” means
Cumulative Adjusted EBITDA divided by the aggregate amount of total Company net
sales during the measurement period.

 

(5)        “Cumulative Adjusted EBITDA” means the aggregate amount of total
Company Adjusted EBITDA during the measurement period.  Adjusted EBITDA shall
have the meaning as specified in and be calculated consistent with, Appendix B-2
to the Company’s 201[_] Proxy Statement, provided that impairment charges and
losses on asset disposals shall be excluded if and to the extent that the
Committee determines such adjustments will fairly reflect the year-over-year
earnings performance of the Company with a view toward comparability of results
with the Company’s budgeting for the initial year of the measurement period. The
Committee will confirm Adjusted EBITDA for each fiscal year within the
Performance Period no later than ninety (90) days after the end of each such
fiscal year.

 

4

--------------------------------------------------------------------------------


 

(6)        “S&P MidCap 400” means the companies in the S&P MidCap 400 index on
the first day of the Performance Period as published by Standard & Poor’s
Financial Services LLC.

 

(7)        “TSR” means total shareholder return, which is the percentage that
equals:

 

(A)       the cumulative amount of cash dividends for the Performance Period,
assuming same-day reinvestment into the common stock on the ex-dividend date,
plus the Average Price at the end of the Performance Period,

 

(B)       divided by the Average Price at the beginning of the Performance
Period,

 

(C)       raised to the power of one divided by the number of the Company’s
fiscal years ending with or within the Performance Period, and

 

(D)        then subtracting one.

 

TSR expressed as a formula is as follows:

 

TSR = [((Cumulative Dividends + Average PriceEnd)/Average PriceBeginning)˄(1/no.
of yrs. )]- 1

 

TSR shall be equitably adjusted to reflect stock dividends, stock splits,
spin-offs, and other corporate changes having similar effect in a manner
consistent with the calculation approach used by Standard & Poor’s Financial
Services LLC (or its successor) in the calculation of total shareholder return.

 

TSR will be calculated for certain companies, initially included in the S&P
MidCap 400 but subject to acquisitions, mergers, bankruptcy or other events (in
come cases causing company securities to cease to be publicly traded) before the
end of the Performance Period, in accordance with the policy and procedures
adopted by the Committee.  Determinations of the Committee as to TSR and related
matters will be final.

 

4.         Adjustments.

 

(a)        No adjustments may be made to the 162(m) Goal (excluding the
pre-specified adjustments that are incorporated into the “adjusted operating
income” metric).

 

(b)        Notwithstanding anything to the contrary contained herein, pursuant
to Section 3.7 of the Equity Plan, the Committee shall adjust this Award to
reflect any dividend (other than a regular quarterly cash dividend), stock
split, reverse stock split, recapitalization, merger, consolidation,
combination, exchange of shares or similar corporate change, or other event that
constitutes an “equity restructuring” within the meaning of Financial Accounting
Standards Board Accounting Standards Codification Topic 718, in such manner as
the Committee may deem appropriate, in its sole discretion, to prevent the
enlargement or dilution of the Participant’s rights.

 

5.         Settlement of Award.  The Participant’s Earned Performance Shares
shall be settled by delivery of shares of Common Stock, on a one-for-one basis,
as soon as

 

5

--------------------------------------------------------------------------------


 

administratively possible following the Vesting Date, and in no event later than
74 days following the calendar year or fiscal year (whichever ends later) in
which the Vesting Date occurred (or, if earlier, such year in which the
substantial risk of forfeiture lapsed); provided that settlement shall be
subject in all respects to Section 2 and no delivery of shares may occur before
the Committee certifies whether the 162(m) Goal has been achieved, except as
provided in Section 6.  Shares of Common Stock shall be issued by the Company in
the name of the Participant (or if directed by the Participant jointly with a
spouse or in the name of a trust established by Participant) by electronic
book-entry transfer or credit of such shares to an account of the Participant
maintained with a brokerage firm or other custodian as the Company determines.
Alternatively, in the Company’s sole discretion, such issuance may be effected
in such other manner (including through physical certificates) as the Company
may determine.

 

6.         Termination of Employment; Change in Control.

 

(a)        Except as set forth in Sections 6(b), (c) and (d) or under the terms
of an employment agreement between the Participant and the Company or an
Affiliate in effect at the date of a Participant’s termination of employment (an
“Applicable Employment Agreement”), if the Participant’s employment terminates
for any reason prior to the Vesting Date, the Award shall be cancelled and the
Participant shall have no rights with respect to the Award.

 

(b)        If the Participant’s employment is terminated by the Company without
Cause or pursuant to the Participant’s resignation for Good Reason on or prior
to the last day of the Performance Period in circumstances in which
Section 6(d) would not apply, then the Earned Performance Shares shall equal the
number of Performance Shares the Participant would have vested in if the
Participant remained employed through the Vesting Date based on actual
performance under Section 3 through the end of the Performance Period, as
determined on the Vesting Date, prorated by multiplying that number of Earned
Performance Shares by (1) the number of days during the Performance Period up to
and including the date of termination and dividing by (2) the total number of
scheduled days in the Performance Period without giving effect to this
Section 6(b).  Following the Vesting Date, the prorated Earned Performance
Shares shall be settled in accordance with Section 5, and any remaining Target
Performance Shares (or other potentially earnable Performance Shares) shall be
forfeited in accordance with Section 6(a).  The foregoing notwithstanding, the
terms of an Applicable Employment Agreement (including defined terms), if they
specify vesting terms in the circumstances generally covered by this
Section 6(b) (including non-renewal of the employment agreement or retirement),
will govern in place of this Section 6(b), but subject to Section 2 hereof (it
being agreed that any provision of an Applicable Employment Agreement that could
be interpreted to mean that Section 2 is inapplicable in the circumstances
covered by this Section 6(b) is hereby amended so that Section 2 remains
applicable and controlling).

 

(c)        If the Participant’s employment is terminated by the Company without
Cause or pursuant to the Participant’s resignation for any reason after the last
day of the Performance Period, but prior to the Vesting Date, then the
Participant shall be entitled to the Earned Performance Shares as determined on
the Vesting Date.  Following the Vesting Date, the Earned Performance Shares
shall be settled in accordance with Section 5, and any remaining Target
Performance Shares (or other potentially earnable Performance Shares) shall be
forfeited in accordance with Section 6(a).  The foregoing notwithstanding, the
terms of an Applicable Employment Agreement (including defined terms), if they
specify vesting terms in the circumstances generally covered by this
Section 6(c) (including non-renewal of the employment agreement or retirement at
times relating to a change in control), will govern in place of this
Section 6(c).

 

6

--------------------------------------------------------------------------------


 

(d)        Change in Control.  In the event the Participant’s employment is
terminated by the Company (or its acquiror) without Cause or pursuant to the
Participant’s resignation for Good Reason upon or within two years following a
Change in Control, each Performance Period shall be deemed to have been
completed, the date of termination shall become the Vesting Date, all unvested
Target Performance Shares shall be deemed to be Earned Performance Shares, and
the Participant shall vest in that number of Earned Performance Shares as of the
date of such termination (or, if later, Change in Control), and such vesting
shall occur without regard to compliance with the requirements of Section 2 to
the extent permissible for a performance-based award under Treasury Regulation
Section 1.162-27(e).  In the event that the Earned Performance Shares become
vested in accordance with this Section 6(d), such shares shall be settled in
accordance with Section 5.  Any potentially earnable Performance Shares in
excess of the Earned Performance Shares shall be forfeited in accordance with
Section 6(a).  The foregoing notwithstanding, the terms of an Applicable
Employment Agreement (including defined terms), if they specify vesting terms in
the circumstances generally covered by this Section 6(d), will govern in place
of this Section 6(d); any accelerated vesting provided under such terms shall
occur without regard to compliance with the requirements of Section 2 to the
extent permissible for a performance-based award under Treasury Regulation
Section 1.162-27(e).  The terms of this Section 6(d) replace the default
provisions of Equity Plan Section 3.8(b)(ii), so that Section 3.8(b)(ii) is
inapplicable.

 

7.         Nature of Performance Shares.  The Participant shall have no rights
as a stockholder with respect to this Award unless and until Common Stock has
been delivered to the Participant upon settlement of the Award.  The Performance
Shares are mere bookkeeping entries and represent only an unfunded and unsecured
obligation of the Company to issue or deliver Common Stock on a future date,
subject to the terms and conditions hereof.  As a holder of Performance Shares,
the Participant has no rights other than the rights of a general creditor of the
Company.  The Performance Shares carry neither voting rights nor rights to cash
or other dividends, and do not carry rights to dividend equivalents.

 

8.         Equity Plan Provisions to Prevail.  The Award is subject to all of
the terms and provisions of the Equity Plan and is subject to all of the terms
and provisions therein.  In the event of any inconsistency between the
provisions of the Grant Certificate and the Equity Plan, the provisions of the
Equity Plan shall govern.

 

9.         Withholding Taxes.  Shares of Common Stock delivered pursuant to this
Award shall be subject to applicable withholding taxes and the Company shall
withhold from the delivery of Common Stock pursuant hereto shares having a value
equal to the minimum amount of federal, state and other governmental tax
withholding requirements related thereto (subject to rounding to a number of
whole shares, in such manner as the Company may determine).  If Participant
fails to comply with his or her obligations in connection with the applicable
withholding or other mandatory tax, the Company may refuse to deliver any shares
of Common Stock pursuant to this Award; provided that, if delivery is to be made
in such case, it shall be made within the short-term deferral period (this may
be in escrow or through some other means that assures the Company will receive
applicable withholding taxes).  Such shares shall be valued at their Fair Market
Value as of the date on which the amount of tax to be withheld is determined. 
Fractional share amounts shall be settled in cash.  In lieu of such withholding,
the Participant may elect, at or before such deadline as the Company may
specify, and the Company may require as a condition of delivery, that the
Participant remit to the Company an amount in cash sufficient in the opinion of
the Company to satisfy all or any portion of such tax withholding requirements.

 

7

--------------------------------------------------------------------------------


 

10.       Nature of Payments.  The grant of this Award is in consideration of
services to be performed by the Participant for the Company and constitutes a
special incentive payment.  The Award does not constitute salary, wages, regular
compensation or contractual compensation for the year of grant or any subsequent
year.  The parties agree that the Award is not to be included in or taken into
account in computing the amount of salary or compensation of the Participant for
the purposes of determining (1) any pension, retirement, profit-sharing, bonus,
life insurance or other benefits under any pension, retirement, profit-sharing,
bonus, life insurance or other benefit plan of the Company, (2) any severance or
other amounts payable under any other agreement between the Company and the
Participant, or (3) any other employment related rights or benefits under law or
any plan, program or agreement. No claim or entitlement to compensation or
damages shall arise from forfeiture of this Award resulting from termination of
employment.  For purposes of clarity, the Participant’s right to vest in the
Award terminates upon the date upon which he or she no longer actively provides
services to the Company, except as expressly provided herein, and does not
continue during any notice or severance period.  The Company is not responsible
for any changes in the value of this Award due to foreign exchange rate
fluctuations.

 

11.       Administration.  By accepting the grant of this Award, the Participant
agrees that no member of the Committee shall be liable for any action or
determination made in good faith with respect to the Equity Plan or any award
thereunder or the Grant Certificate.  Any action taken or decision made by the
Company, the Board or the Committee or its delegates arising out of or in
connection with the construction, administration, interpretation or effect of
the Award or the Grant Certificate shall lie within its sole and absolute
discretion, shall not require the Participant’s consent and shall be final,
conclusive and binding upon the Participant and all persons claiming under or
through the Participant.  Any certifications by the Committee pursuant to the
Award shall be determined in writing and may be in any form determined by the
Committee (including as part of applicable meeting minutes).  By accepting this
Award, the Participant and each person claiming under or through the Participant
shall be conclusively deemed to have indicated acceptance and ratification of,
and consent to, any action taken or decision made under the Award or the Grant
Certificate by the Company, the Board or the Committee or its delegates.

 

12.       Notices.  Any notice to be given to the Company hereunder shall be in
writing and shall be addressed to the Corporate Secretary, Kate Spade & Company,
5901 Westside Avenue, North Bergen, NJ 07047, or at such other address as the
Company may hereafter designate to the Participant by notice as provided in this
Section 12.  Any notice to be given to the Participant hereunder shall be
addressed to the Participant’s home address of record, or at such other address
as the Participant may hereafter designate to the Company by notice as provided
herein.  A notice shall be deemed to have been duly given when personally
delivered or mailed by registered or certified mail to the party entitled to
receive it.

 

13.       Right of Discharge Preserved.  The grant of the Award and the terms
set forth in the Grant Certificate shall not confer upon the Participant the
right to continue in the employ or other service of the Company, and shall not
affect any right which the Company may have to terminate such employment or
service.

 

14.       Successors and Assigns.  The terms of the Grant Certificate shall be
binding upon and inure to the benefit of the Company and the successors and
assigns of the Company.  Except as otherwise determined by the Committee in its
sole discretion, the Participant’s rights and interests under the Award and the
Grant Certificate may not be sold, assigned, transferred, or

 

8

--------------------------------------------------------------------------------


 

otherwise disposed of, or made subject to any encumbrance, pledge, hypothecation
or charge of any nature.  If the Participant (or those claiming under or through
the Participant) attempts to violate this Section 14, such attempted violation
shall be null and void and without effect, and the Company’s obligation to make
any payment to the Participant (or those claiming under or through the
Participant) hereunder shall terminate.

 

15.       No Right to Future Awards.  The Award is a discretionary award. 
Neither the Grant Certificate or the Equity Plan, nor the grant of the Award
confers on the Participant any right or entitlement to receive another award
under the Equity Plan or any other plan at any time in the future or with
respect to any future period.

 

16.       Governing Law.  The Award and the Grant Certificate shall be
interpreted, construed and administered in accordance with the laws of the State
of Delaware.

 

17.       Entire Agreement.  The Grant Certificate and the Equity Plan
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof.  They supersede all other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the Award.  By accepting the Award, the Participant shall be deemed to
accept all of the terms and conditions of the Grant Certificate and the Equity
Plan.

 

18.       Amendments.  Notwithstanding any provision set forth in the Grant
Certificate or the Equity Plan and subject to all applicable laws, rules and
regulations, the Committee shall have the power to:  (1) alter or amend the
terms and conditions of the Award in any manner consistent with the provisions
of Section 3.1 of the Equity Plan; (2) without the Participant’s consent, alter
or amend the terms and conditions of the Award in any manner that the Committee
considers necessary or advisable, in its sole discretion, to comply with, or
take into account changes in, or interpretations or rescissions of, applicable
tax laws, securities laws, employment laws, accounting rules or standards and
other applicable laws, rules, regulations, guidance, ruling, judicial decision
or legal requirement; (3) ensure that the Awards are not subject to federal,
state, local or foreign taxes prior to settlement or payment, as applicable; or
(4) without the Participant’s consent, waive any terms and conditions that
operate in favor of the Company.  Any alteration or amendment of the terms of
the Awards by the Committee shall, upon adoption, become and be binding on all
persons affected thereby without requirement for consent or other action with
respect thereto by any such person.  The Committee shall give notice to the
Participant of any such alteration or amendment as promptly as practicable after
the adoption thereof.

 

19.       Transferability.  Before the issuance of shares of Common Stock in
settlement of this Award, the Award shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by the Participant’s creditors or by the
Participant’s beneficiary, except (1) transfer by will or by the laws of descent
and distribution or (2) transfer by written designation of a beneficiary, in a
form acceptable to the Company, with such designation taking effect upon the
Participant’s death.  All rights with respect to this Award shall be exercisable
during the Participant’s lifetime only by the Participant or the Participant’s
guardian or legal representative.

 

20.       Clawback Policy; Right of Recapture.

 

(a)        Notwithstanding anything to the contrary in this Grant Certificate,
all Performance Shares or shares of Common Stock issued in settlement of this
Award shall be subject to any clawback policy adopted by the Company from time
to time (including, but not

 

9

--------------------------------------------------------------------------------


 

limited to, any policy adopted in accordance with the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other applicable law), regardless of
whether the policy is adopted after the date on which the Performance Shares are
granted, vest, or are settled by the issuance of shares of Common Stock.

 

(b)        Notwithstanding anything to the contrary in this Grant Certificate,
all Performance Shares payable or shares of Common Stock issued in settlement of
this Award or proceeds of any sale of such shares shall be subject to the right
of recapture as set forth in Section 2.11 of the Equity Plan and to other
Company policies governing insider trading and recoupment.

 

21.       Securities Law Compliance.  Notwithstanding anything to the contrary
contained herein, no shares of Common Stock shall be issued to the Participant
upon vesting of this Award unless the Common Stock is then registered under the
Securities Act of 1933 or, if such Common Stock is not then so registered, the
Company has determined that such vesting and issuance would be exempt from the
registration requirements of the Securities Act.  By accepting this Award, the
Participant agrees not to sell any of the shares of Common Stock received under
this Award at a time when applicable laws or Company policies prohibit a sale.

 

22.       Section 409A.

 

(a)        This Award is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder (the “Code”) so as not to be subject to
taxes, interest or penalties under Section 409A of the Code.  This Grant
Certificate shall be interpreted and administered to give effect to such
intention and understanding and to avoid the imposition on the Participant of
any tax, interest or penalty under Section 409A of the Code in respect of the
Award.

 

(b)        Notwithstanding anything else herein to the contrary, any payment
scheduled to be made to the Participant after the Participant’s separation from
service shall not be made until the date six months after the date of the
Participant’s separation from service to the extent necessary to comply with
Section 409A(a)(B)(i) and applicable Treasury Regulations.  Following any such
six-month delay, all such delayed payments shall be paid in a single lump sum on
the date six months after the Participant’s separation from service.  For
purposes of the Award, “separation from service” with the Company means a
separation from service as defined in Section 409A of the Code determined using
the default provisions set forth in Treasury Regulation §1.409A-1(h) or any
successor regulation thereto.  In the case of an award subject to Section 409A,
the date of termination of employment for distribution purposes will be upon the
occurrence of the Participant’s separation from service (whether or not the
six-month delay rule applies).  The provisions of this paragraph shall only
apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Section 409A of the Code.

 

(c)        If any provision of the Grant Certificate or the Equity Plan would,
in the reasonable, good faith judgment of the Committee, result or likely result
in the imposition on the Participant, a beneficiary or any other person of any
additional tax, accelerated taxation, interest or penalties under Section 409A
of the Code, the Company may modify the terms of the Grant Certificate, or may
take any other such action, without the Participant’s consent, a beneficiary or
such other person, in the manner that the Company may reasonably and in good
faith determine to be necessary or advisable to avoid the imposition of such
additional tax, accelerated taxation, interest, or penalties or otherwise comply
with Section 409A of the Code.  This Section 22 does not create an obligation on
the part of the Company to modify the Grant Certificate and does not

 

10

--------------------------------------------------------------------------------


 

guarantee that the Award shall not be subject to additional taxes, accelerated
taxation, interest or penalties under Section 409A of the Code.

 

 

 

 

 

 

 

KATE SPADE & COMPANY

By the Compensation Committee

of the Board of Directors:

 

 

 

 

By:

 

 

Authorized Signature

 

 

 

 

Name:

[Name]

 

 

 

 

 

Consented and Agreed to:

 

 

 

 

 

 

 

[by physical signature]

 

11

--------------------------------------------------------------------------------